DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 07/28/2021. The amendments filed on 07/28/2021 have been entered. Accordingly Claims 1-13 are pending. Claims 14-16 were previously withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Belevich et. al. (U.S. 20140043933, February 13, 2014)(hereinafter, “Belevich”) and Byrd et. al. (U.S. 20140364719, December 11, 2014)(hereinafter, “Byrd”).
Regarding Claim 1, Belevich teaches: A system for determining the position of an ultrasound detector that is attached to a medical device, the system comprising (An ultrasound probe calibration system, [0033]): 

An ultrasound probe, emitters, void or inclusion: “FIG. 1 illustrates an embodiment of a three-array multiple aperture ultrasound imaging probe 10 and a phantom 20 to be imaged. The phantom 20 generally includes a pattern of reflectors 30 within a solid or liquid medium 35... Some or all of the elements of the left transducer array 12 may also be designated as a left receive aperture 13. Similarly, some or all of the elements of the right transducer array 14 may be designated as a right receive aperture 15. In addition to the left and right arrays, a multiple aperture ultrasound probe 10 may include a center transducer array 16, which may include three transmit apertures labeled `n,` `j,` and `k` (which may be referred to herein by short-hand designations Cn, Cj and Ck). Some or all of the elements of the center transducer array 16 may also be designated as a center receive aperture 17. It should be understood that each of the three apertures can include any number of transducer elements which may be spaced from one another in one, two or three dimensions.” [0074].
 position triangulation processor: “…multiple aperture imaging using a series of transmitted pings may operate by transmitting a point-source ping from a first transmit aperture and receiving echoes with elements of one or more receive apertures (which may overlap with the transmit aperture). A complete image may be formed by triangulating the position of scatterers based on delay times between transmission and receiving echoes and the known position of each receive element relative to each point-source transmit aperture. As a result, a complete image may be formed from data received at each receive aperture from echoes of each transmitted ping.” [0086].
wherein the frame comprises a detachable reference volume comprising a background volume and at least one inclusion or void (Figs. 1-2, element 20, phantom (background volume), Fig. 2, element 50 probe-retaining portion (frame), Figs. 1-2 element 30, reflectors (inclusion), [0089][0092] [0096-0097]; “As shown for example in FIG. 2, in some embodiments the phantom may be mounted in an enclosure that includes a probe-retaining portion 50. A mounting bracket 
and Reply to Office Action of: 12/08/2020wherein the at least one inclusion or void has an ultrasound acoustic impedance that differs from the ultrasound acoustic impedance of the background volume such that when the detachable reference volume is attached to the frame and the frame is attached to the ultrasound imaging probe, the at least one inclusion or void is configured to provide a corresponding at least one image feature within the field of view of the ultrasound imaging probe ([0075][0089][0090-0092][0094][0099]; “…a phantom 20 for calibrating a multiple aperture probe may include a plurality of reflectors 30 arranged in a two-dimensional pattern within a solid, liquid or gel material 35 that has a consistent and known speed-of-sound. The reflectors may be made of any material, such as a plastic, metal, wood, ceramic, or any other solid material that is substantially highly reflective of ultrasound waves relative to the surrounding medium.” [0089]).
Belevich does not explicitly state: and a position triangulation processor; at least three ultrasound emitters arranged in a predetermined configuration on a frame that is configured for attachment to an ultrasound imaging probe having an imaging field of view, and a position triangulation processor configured to: communicate with the at least three ultrasound emitters and to cause each ultrasound emitter to emit ultrasound signals, from the ultrasound detector, signals indicative of ultrasound signals detected by the ultrasound detector, and determine, by triangulation, a spatial position of the ultrasound detector relative to the at least three ultrasound emitters based on a first set of time delays between the emission of an ultrasound signal by each of the at least three ultrasound emitters and detection of the ultrasound signal by the ultrasound detector.
Byrd in the field of ultrasound systems for location determination of devices teaches: 
a position triangulation unit (“The range or bearing information is referred to herein as positional information because the information permits determining the position of the sensor with respect to an emitter and/or a frame of reference. The sensors that receive signals from emitters are 
a position triangulation processor; at least three ultrasound emitters arranged in a predetermined configuration on a frame that is configured for attachment to an ultrasound imaging probe having an imaging field of view, and a position triangulation processor configured to: communicate with the at least three ultrasound emitters (“…the emitters are preferably positioned at predetermined, fixed or determinable (i.e., measurable) positions on, in or near the body to provide a relative frame of reference for locating the probe. When the positions of emitters are based upon the patients body, such as on the chest at measured distances from a part of the anatomy (e.g., the sternum), the emitters provide a relative frame of reference for positioning the probe with respect to the body.” [0023]);
and to cause each ultrasound emitter to emit ultrasound signals, from the ultrasound detector, signals indicative of ultrasound signals detected by the ultrasound detector (“The range or bearing information is referred to herein as positional information because the information permits determining the position of the sensor with respect to an emitter and/or a frame of reference. The sensors that receive signals from emitters are referred to herein as localizer sensors, because the sensors permit locating the sensor with respect to an emitter and/or a frame of reference.” [0022]);
and determine, by triangulation, a spatial position of the ultrasound detector relative to the at least three ultrasound emitters based on a first set of time delays between the emission of an ultrasound signal by each of the at least three ultrasound emitters and detection of the ultrasound signal by the ultrasound detector (“…the ultrasound pulses generated by the first annular ultrasound sensor 230 and the second annular ultrasound sensor 210 as well as the echoes in response thereto are measured (in time and/or strength) and are used to determine the planar angle 250 along the X-Y plane (the "yaw" angle) and the Z offset angle 252 (the "pitch" angle) with respect to the frame of reference using positioning algorithms known in the 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Belevich to incorporate a a position triangulation processor; at least three ultrasound emitters arranged in a predetermined configuration on a frame that is configured for attachment to an ultrasound imaging probe having an imaging field of view, and a position triangulation processor configured to: communicate with the at least three ultrasound emitters and to cause each ultrasound emitter to emit ultrasound signals, from the ultrasound detector, signals indicative of ultrasound signals detected by the ultrasound detector, and determine, by triangulation, a spatial position of the ultrasound detector relative to the at least three ultrasound emitters based on a first set of time delays between the emission of an ultrasound signal by each of the at least three ultrasound emitters and detection of the ultrasound signal by the ultrasound detector as taught in Byrd to “…provide capabilities to determine the location of medical instrumentation and/or treatment devices within a patient's body using ultrasound echolocation and/or three dimensional (3D) triangulation techniques, and to use this localized information in conjunction with medical images. “ (Byrd, [0021]) “…to determine a one-dimensional (1D), two-dimensional (2D) or three-dimensional (3D) position, respectively, of the probe with respect to the emitters.” (Byrd, [0022]) serving as “…fiducial references for locating the probe within the external frame of reference.” (Byrd, [0023]).
Regarding Claim 2, the combination of references Belevich and Byrd substantially teach the claim limitations as noted above.
Belevich further teaches: wherein the detachable reference volume is detachable from the frame at a coupling interface, and wherein said coupling interface includes at least one 
Regarding Claim 3, the combination of references Belevich and Byrd substantially teach the claim limitations as noted above.
wherein the field of view of the ultrasound imaging probe extends along a depth axis away from the ultrasound imaging probe (Figs. 1-2, [0091][0096-0097]).
Regarding Claim 4, the combination of references Belevich and Byrd substantially teach the claim limitations as noted above.
wherein the at least one inclusion or void is in the form of an elongated shape, and wherein the elongated shape extends transversely with respect to the depth axis (Figs. 1-2, [0091-0092][0096-0097]).
Regarding Claim 5, the combination of references Belevich and Byrd substantially teach the claim limitations as noted above.
With regards to limitation: wherein the at least one inclusion or void has a dimension of at least 1 mm in a transverse direction to the depth axis (Belevich teaches the ability to have various and numerous dimensions, shape, positions and orientation that are mechanically determined measurements [009-0091][0092-0093]. Therefore, the specific dimension of at least 1mm would have been an obvious matter of design choice that would require routine optimization to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 IIA) that would involve only routine skill in the art (In re Aller, 105 USPQ 233 (See MPEP  § 2144.05).
Regarding Claim 6, the combination of references Belevich and Byrd substantially teach the claim limitations as noted above.
wherein the at least one inclusion or void comprises two or more elongated inclusions or voids that are separated axially along a depth axis, and wherein the two or more elongated 
Regarding Claim 8, the combination of references Belevich and Byrd substantially teach the claim limitations as noted above.
Belevich further teaches: wherein the ultrasound imaging probe is selected from the group consisting of: a 2D imaging probe, a 3D imaging probe, a transesophageal probe, a transthoracic probe, a transnasal probe, an intracardiac probe, and an intravascular probe (Fig. 1, element 10, three-array multiple aperture ultrasound imaging probe, [0074-0075]; “FIG. 2 illustrates a multiple aperture ultrasound probe 55 with a single large (i.e., larger than an expected coherence width for an intended imaging application) continuous curved array 18 positioned over a phantom 20. Some embodiments of the calibration methods and devices below may be particularly useful with adjustable probes such as that illustrated in FIG. 3. FIG. 3 illustrates an adjustable multiple aperture ultrasound probe 11 positioned over a phantom 20. FIG. 4A illustrates a multiple aperture ultrasound probe 100 with one or more transducer arrays 102 positioned at a distal end of an endoscope 104 sized and configured for transesophageal positioning and imaging. FIG. 4B illustrates a multiple aperture ultrasound probe 110 with one or more transducer arrays 112 and a housing 114 sized and configured for trans-rectal positioning and imaging. FIG. 4C illustrates a multiple aperture ultrasound probe 120 including one or more transducer arrays 122 and a housing 124 positioned at a distal end of a catheter 126 all of which may be sized and configured for intravenous positioning and imaging. FIG. 4D illustrates a multiple aperture ultrasound probe 130 with one or more transducer arrays 132 and a housing 134 sized and configured for trans-vaginal positioning and imaging. FIG. 4E illustrates a multiple aperture ultrasound probe 140 with a continuous curved transducer array 142 and a housing 144 and a side-mounted cable 416 sized and configured for positioning over curved anatomical structures such as arms and legs.” [0075]).
9, the combination of references Belevich and Byrd substantially teach the claim limitations as noted above.
Belevich further teaches: further comprising a medical device and an ultrasound detector, wherein the ultrasound detector is attached to the medical device (“FIG. 2 illustrates a multiple aperture ultrasound probe 55 with a single large (i.e., larger than an expected coherence width for an intended imaging application) continuous curved array 18 positioned over a phantom 20. Some embodiments of the calibration methods and devices below may be particularly useful with adjustable probes such as that illustrated in FIG. 3. FIG. 3 illustrates an adjustable multiple aperture ultrasound probe 11 positioned over a phantom 20. FIG. 4A illustrates a multiple aperture ultrasound probe 100 with one or more transducer arrays 102 positioned at a distal end of an endoscope 104 sized and configured for transesophageal positioning and imaging. FIG. 4B illustrates a multiple aperture ultrasound probe 110 with one or more transducer arrays 112 and a housing 114 sized and configured for trans-rectal positioning and imaging. FIG. 4C illustrates a multiple aperture ultrasound probe 120 including one or more transducer arrays 122 and a housing 124 positioned at a distal end of a catheter 126 all of which may be sized and configured for intravenous positioning and imaging. FIG. 4D illustrates a multiple aperture ultrasound probe 130 with one or more transducer arrays 132 and a housing 134 sized and configured for trans-vaginal positioning and imaging. FIG. 4E illustrates a multiple aperture ultrasound probe 140 with a continuous curved transducer array 142 and a housing 144 and a side-mounted cable 416 sized and configured for positioning over curved anatomical structures such as arms and legs.” [0075]).
Regarding Claim 10, the combination of references Belevich and Byrd substantially teach the claim limitations as noted above.
Belevich does not explicitly teach: further comprising a second ultrasound detector, wherein the second ultrasound detector is attached to the medical device, wherein the position triangulation processor is further configured to receive, from the second ultrasound detector, 
Byrd in the field of ultrasound systems for location determination of devices teaches: “…invention employ sensors on a probe, such as a catheter, that are capable of sensing a signal to determine a range or bearing to an emitter in combination with 1, 2, 3 or more emitters in order to determine a one-dimensional (1D), two-dimensional (2D) or three-dimensional (3D) position, respectively, of the probe with respect to the emitters.” [0022]; “The range or bearing information is referred to herein as positional information because the information permits determining the position of the sensor with respect to an emitter and/or a frame of reference. The sensors that receive signals from emitters are referred to herein as localizer sensors, because the sensors permit locating the sensor with respect to an emitter and/or a frame of reference.” [0022]; “…one or more of ultrasound sensors 210, 220, 230 may be positioned on a rigid portion of catheter 200, and/or one or more of ultrasound sensors 210, 220, 230 may be positioned on a flexible portion of catheter 200. Preferably, at least imaging ultrasound sensor 240 and directional ultrasound sensor 220 are positioned on a rigid portion of catheter 200. Other configurations are also contemplated. For example, with catheters that may be flexed or bent in one or more angles, additional sensors (e.g., one for each positionable segment) may be used to provide 3D position information on the catheter segments. As shown in FIGS. 2 and 3, the ultrasound pulses of the first annular ultrasound sensor 230 and the second annular ultrasound sensor 210 are used to determine the 3D position of the catheter 200 with respect to a frame of reference. As discussed above, it should be appreciated that the phrase "frame of 

Regarding Claim 11, the combination of references Belevich and Byrd substantially teach the claim limitations as noted above.
Belevich further teaches: wherein the medical device is selected from the group consisting of: a needle, a catheter, a guidewire, a probe, an endoscope, an electrode, a robot, a filter device, a balloon device, a stent, a mitral clip, a left atrial appendage closure device, an aortic valve, a pacemaker, an intravenous line, a drainage line and a surgical tool (“FIG. 2 illustrates a multiple aperture ultrasound probe 55 with a single large (i.e., larger than an expected coherence width for an intended imaging application) continuous curved array 18  FIG. 4B illustrates a multiple aperture ultrasound probe 110 with one or more transducer arrays 112 and a housing 114 sized and configured for trans-rectal positioning and imaging. FIG. 4C illustrates a multiple aperture ultrasound probe 120 including one or more transducer arrays 122 and a housing 124 positioned at a distal end of a catheter 126 all of which may be sized and configured for intravenous positioning and imaging. FIG. 4D illustrates a multiple aperture ultrasound probe 130 with one or more transducer arrays 132 and a housing 134 sized and configured for trans-vaginal positioning and imaging. FIG. 4E illustrates a multiple aperture ultrasound probe 140 with a continuous curved transducer array 142 and a housing 144 and a side-mounted cable 416 sized and configured for positioning over curved anatomical structures such as arms and legs.” [0075]).
Regarding Claim 12, the combination of references Belevich and Byrd substantially teach the claim limitations as noted above.
Belevich further teaches: wherein an ultrasound imaging probe is configured to transmit and to receive ultrasound energy within the field of view (“FIG. 1 illustrates an embodiment of a three-array multiple aperture ultrasound imaging probe 10 and a phantom 20 to be imaged. The phantom 20 generally includes a pattern of reflectors 30 within a solid or liquid medium 35... Some or all of the elements of the left transducer array 12 may also be designated as a left receive aperture 13. Similarly, some or all of the elements of the right transducer array 14 may be designated as a right receive aperture 15. In addition to the left and right arrays, a multiple aperture ultrasound probe 10 may include a center transducer array 16, which may include three transmit apertures labeled `n,` `j,` and `k` (which may be referred to herein by short-hand 
And the system further comprising: an imaging system processor and an image fusion processor (“The memory device may be any volatile or non-volatile digital memory device in any physical location that is electronically accessible by a computing device performing the imaging and calibration processes. The received echo data may then be beamformed and processed to form a test image 408. In some embodiments, the steps of insonifying the phantom from a test transmit aperture 404 and receiving echoes with a test receive aperture 405 may be repeated using multiple combinations of different transmit apertures and/or receive apertures, and images obtained 408 from such transmitting and receiving may be combined in a process referred to as image layer combining prior to proceeding to subsequent steps of the process 400.” [0106-0107]),
with regards to limitations: wherein the at least three ultrasound emitters are attached to the ultrasound imaging probe wherein the imaging system processor is in operational communication with the ultrasound imaging probe wherein the imaging system processor, the position triangulation processor and the image fusion processor are in mutual communication wherein the imaging system processor is configured to reconstruct an ultrasound image representation corresponding to the field of view based on ultrasound signals transmitted and received by the ultrasound imaging probe and wherein the image fusion processor is configured to generate a fused image representation based on the ultrasound image representation and the spatial position of the ultrasound detector, Belevich teaches: “FIG. 1 illustrates an embodiment of a three-array multiple aperture ultrasound imaging probe 10 and a phantom 20 to be imaged. The phantom 20 generally includes a pattern of reflectors 30 within a solid or liquid medium 35... Some or all of the elements of the left transducer array 12 may also be 
Belevich does not explicitly state at least three ultrasound emitters attached to the probe. 
Byrd in the field of ultrasound systems for location determination of devices teaches: 
at least three ultrasound emitters (“…invention employ sensors on a probe, such as a catheter, that are capable of sensing a signal to determine a range or bearing to an emitter in combination with 1, 2, 3 or more emitters in order to determine a one-dimensional (1D), two-
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Belevich to incorporate at least three ultrasound emitters and a position triangulation processor as taught in Byrd to “…provide capabilities to determine the location of medical instrumentation and/or treatment devices within a patient's body using ultrasound echolocation and/or three dimensional (3D) triangulation techniques, and to use this localized information in conjunction with medical images. “ (Byrd, [0021]) “…to determine a one-dimensional (1D), two-dimensional (2D) or three-dimensional (3D) position, respectively, of the probe with respect to the emitters.” (Byrd, [0022]) serving as “…fiducial references for locating the probe within the external frame of reference.” (Byrd, [0023]).
Regarding Claim 13, the combination of references Belevich and Byrd substantially teach the claim limitations as noted above.
wherein the field of view is a plane, and wherein the position triangulation processor is further configured to provide, in the fused image, an indication of a side of a plane on which the ultrasound detector is located when the ultrasound detector lies beyond a plane of the ultrasound image representation (“…multiple aperture imaging using a series of transmitted pings may operate by transmitting a point-source ping from a first transmit aperture and receiving echoes with elements of one or more receive apertures (which may overlap with the transmit aperture). A complete image may be formed by triangulating the position of scatterers based on delay times between transmission and receiving echoes and the known position of each receive element relative to each point-source transmit aperture. As a result, a complete .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Belevich and Byrd as applied to claim 6 above, and further in view of Parker et. al. (U.S. 20030122544, July 3, 2003)(hereinafter, “Parker”).
Regarding Claim 7, the combination of references Belevich and Byrd substantially teach the claim limitations as noted above.
With regards to limitations, wherein an ultrasound acoustic impedance differs by at least 5% from the ultrasound acoustic impedance of the background volume, Belevich further teaches a void or inclusion that has an ultrasound acoustic impedance that differs from the ultrasound acoustic impedance of the background, “An ultrasound probe, emitters, void or inclusion: “FIG. 1 illustrates an embodiment of a three-array multiple aperture ultrasound imaging probe 10 and a phantom 20 to be imaged. The phantom 20 generally includes a pattern of reflectors 30 within a solid or liquid medium 35... Some or all of the elements of the left transducer array 12 may also be designated as a left receive aperture 13. Similarly, some or all of the elements of the right transducer array 14 may be designated as a right receive aperture 15. In addition to the left and right arrays, a multiple aperture ultrasound probe 10 may include a center transducer array 16, which may include three transmit apertures labeled `n,` `j,` and `k` (which may be referred to herein by short-hand designations Cn, Cj and Ck). Some or all of the elements of the center transducer array 16 may also be designated as a center receive aperture 17. It should be understood that each of the three apertures can include any number of transducer elements which may be spaced from one another in one, two or three dimensions.” [0074]; [0075][0089][0090-0092][0094][0099].
Belevich is silent with regards to the impedance difference being at least 5% from the ultrasound acoustic impedance of the background volume.

From the teachings of Belevich and Parker it would have been an obvious matter of design choice for the ultrasound acoustic impedance to differ by at least 5% from the ultrasound acoustic impedance of the background volume, as taught in Parker since the distribution and reflection of the materials cause the impedance differences within a region (See. Fig 4, [0038-0041]). This would require routine optimization to discover the optimum workable ranges by routine experimentation (MPEP 2144.05 IIA) that would involve only routine skill in the art (In re Aller, 105 USPQ 233 (See MPEP  § 2144.05).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
With regards to Applicant’s arguments regarding Belevich not teaching a frame that comprises a detachable reference volume comprising a background volume and at least one inclusion or void, Examiner respectfully disagrees. As described in the previous Non-final office action and provided in the above office action: wherein the frame comprises a detachable reference volume comprising a background volume and at least one inclusion or void (Figs. 1-2, element 20, phantom (background volume), Fig. 2, element 50 probe-retaining portion (frame), Figs. 1-2 element 30, reflectors (inclusion), [0089][0092] [0096-0097]; “As shown for example in 

    PNG
    media_image1.png
    783
    663
    media_image1.png
    Greyscale

Applicant uses Fig. 1 of Belevich in the Arguments when the office actions refer to Fig. 2, element 50, for the frame. The above action provides clearer correspondence of the components of Belevich Figs. 1-2 to the claim limitation components.  As clearly seen from Fig. 2 above, Belevich has the components to meet the claim limitation.
In response to applicant’s arguments regarding Belevich not using the term “impedance”, Belevich provides teachings regarding the various materials corresponding to the phantom (background volume) and the reflectors (inclusion) as provided in the office action above: “…a phantom 20 for calibrating a multiple aperture probe may include a plurality of reflectors 30 arranged in a two-dimensional pattern within a solid, liquid or gel material 35 that has a consistent and known speed-of-sound. The reflectors may be made of any material, such as a plastic, metal, wood, ceramic, or any other solid material that is substantially highly reflective of ultrasound waves relative to the surrounding medium.” [0089]). The referenced 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, with regards to limitations regarding the at least three ultrasound emitters arranged on a frame, Belevich teaches transducer arrays with various configurations as provided in the office action above: FIG. 1 illustrates an embodiment of a three-array multiple aperture ultrasound imaging probe 10 and a phantom 20 to be imaged. The phantom 20 generally includes a pattern of reflectors 30 within a solid or liquid medium 35... Some or all of the elements of the left transducer array 12 may also be designated as a left receive aperture 13. Similarly, some or all of the elements of the right transducer array 14 may be designated as a right receive aperture 15. In addition to the left and right arrays, a multiple aperture ultrasound probe 10 may include a center transducer array 16, which may include three transmit apertures labeled `n,` `j,` and `k` (which may be referred to herein by short-hand designations Cn, Cj and Ck). Some or all of the elements of the center transducer array 16 may also be designated as a center receive aperture 17. It should be understood that each of the three apertures can include any number of transducer elements which may be spaced from one another in one, two or three dimensions.” [0074]. Belevich but does not explicitly present the emitters on a frame. Since Byrd is in the field of ultrasound systems for location determination of devices and provides .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                                        

/JONATHAN CWERN/Primary Examiner, Art Unit 3793